DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/064,942 has claims 17-36 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 27, recite the following limitation: “applying an offset to the measurement, based on a time difference between a downlink reference time in a serving cell and a time of the SRS measurement.” Applicant specifications disclose paragraph 9, the measurements are performed on a sounding reference signal (SRS) from a neighboring UE in a neighboring cell, adjusting a time error between a downlink reference timing in a serving cell and a SRS arrival timing from the neighboring UE. Further, paragraph 166, Since there exists a difference between downlink timing of the first UE and SRS arrival timing from the second UE. There is nothing in the specifications that state that time difference is between the downlink reference time in a serving cell and a time of the SRS measurement. The limitation has no support in the original specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10805925. Although the claims at issue are not identical, they are not patentably distinct from each other because  performing, by the UE, measurements; and based on that (i) the measurements are for measuring a cross link interference (CLI) and (ii) that the measurements are performed on a sounding reference signal (SRS) from a neighboring UE in a neighboring cell.
	However, independent claims 17 and 27 of instant application fails to disclose adjusting a time error between a downlink reference timing in a serving cell and a SRS arrival timing from the neighboring UE, wherein the adjustment is performed based on offset.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding claims 20-26 and 30-36  the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2-8 and 10-16 of patent no. 10805925, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-8 and 10-16 of patent 10805925 discloses similar scope of invention.
	Regarding claims 18 and 28, Patent fails to disclose determining information to be reported, based on the measurement.
	The difference is a mere alteration of an obvious concept and anyone of ordinary skills in art with the use of common sense can arrive at this solution. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify patent to include the information be reported to the base station. The motivation to combine to efficiently adjust the channel quality the base station provides to the UE.
	Regarding claims 19 and 29, Patent fails to disclose the transceiver reports the information to a base station.
	The difference is a mere alteration of an obvious concept and anyone of ordinary skills in art with the use of common sense can arrive at this solution. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify patent to include the information be reported to the base station. The motivation to combine to efficiently adjust the channel quality the base station provides to the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TSG RAN WG1 Meeting #96, LS on UE-UE CLI measurement/reporting and Network coordination mechanism for CLI, March 1, 2019, R1-1903677-For SRS-RSRP measurement, the UE is not required to perform time tracking or time adjustment other than a constant offset relative to its own DL timing. The constant offset is derived by UE implementation.
3GPP TSG RAN WG1 AH NR#1 Meeting, Discussion on Measurement and RS Design for CLI Mitigation, January 20, 2017, R1-1700271-considered. A new type of CLI-TA time measurement parameters and cross-link time offset (CL-TO) can be defined to measure the timing offset between gNBs or between inter-cell UEs. Accordingly, based on the CL-TO, a new CLI-TA can be used to align the timing between UL reception and DL transmission of the neighbour gNBs or between DL reception and UL transmission of the neighbour inter-cell UEs.
Yang et al. (Pub. No. US 2018/0323916 A1)- a channel state information-reference signal (CSI-RS) may be used for TRP-TRP interference measurements and a sounding reference signal (SRS) may be used for UE-UE interference measurements. The signal used for the CLI measurement may be classified as the CLI reference signal (RS). In other words, the CLI RS may comprise the CSI-RS or the SRS. In some implementations, the CSI-RS or the SRS may also be used for TRP-UE interference measurements.
Zhang et al. (Pub. No. US 2021/0289374 A1)- The timing advance (TA) value applied to an uplink symbol corresponding to the SRS transmission may be the similar to one or more TAs for different uplink symbols transmitted to the base station 105. In some cases, for SRS RSRP measurements, the UE 115 may apply a constant timing offset derived by implementation at the UE 115 (e.g., when compared with time tracking or other related time adjustment). In some cases, when the UE 115 performs a CLI RSSI measurement, the measurement timing may be determined by the UE 115 within OFDM symbols. The OFDM symbols may be configured for the CLI RSSI measurement
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472